FILED
                            NOT FOR PUBLICATION                             APR 04 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANAHID NAZARI MASIHI,                            No. 08-71362

              Petitioner,                        Agency No. A098-448-365

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2012 **
                                Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.

       Anahid Nazari Masihi appeals the BIA’s denial of her petition for asylum,

withholding of removal, and protection under the Convention Against Torture. We

remand.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The parties are familiar with the facts of the case. Petitioner, a native citizen

of Iran, claims to have faced difficulties growing up as an Armenian-Christian

under Iran’s Islamic regime. Among other things, she claims that she was forced to

wear a Hijab and that she had difficulty finding a job in Iran due to her religion.

Petitioner also testified before the IJ that while living in Iran she was attacked by a

man. After the IJ delivered a decision, Petitioner filed a Notice of Appeal with the

BIA, which included a sworn affidavit. In her affidavit, Petitioner claimed that the

attack was a rape committed by two men who targeted her for being a Christian.

      Petitioner married a German citizen of Iranian heritage and moved to

Germany where she later gave birth to two sons. Although Petitioner is not a

citizen of Germany, during the five years Petitioner lived in Germany prior to

arriving in the United States she was entitled to remain in Germany pursuant to a

renewable visa and was eligible to apply for a work permit. Petitioner claims that

while in Germany her family suffered discrimination because of their Iranian

heritage. Among other incidents, Petitioner claims drunk men beat up her husband,

that the police were non-responsive when they reported the incident, that her

family was told to go back to their country, and that and that she and her children

were “looked at in a certain way.” Petitioner traveled back to Iran three times after

moving to Germany.


                                           2
      The IJ determined that Petitioner had failed to meet her burdens of proof for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). The IJ also found that she was permanently resettled in Germany.

The BIA affirmed and adopted the decision of the IJ insofar as the IJ found that the

Petitioner failed to meet her burdens of proof for asylum, withholding of removal,

and protection under the CAT. However, the BIA did not address the issue of

whether Petitioner was permanently resettled in Germany.

      This court reviews the BIA’s determination of purely legal conclusions de

novo. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). This court

reviews the IJ’s factual findings for substantial evidence. Lopez-Rodriquez v.

Mukasey, 536 F.3d 1012, 1015 (9th Cir. 2008).

      We agree with the BIA that Petitioner failed to demonstrate past persecution

or a well-founded fear of future persecution on account of a protected ground in

Germany. The incidents that occurred in Germany that Petitioner describes do not

rise to the level of persecution. Petitioner additionally failed to meet the higher

standard of proof for allowing withholding of removal to Germany.

      Here, the IJ incorrectly applied the law concerning firm resettlement, and the

Board failed to correct the IJ. See Maharaj v. Gonzales, 450 F.3d 961, 975(9th Cir.

2006) (explaining that “firm resettlement” requires “an offer of some type of


                                           3
permanent resettlement). We therefore remand to the Board to correct the legal

error made by the IJ.

      We do not address the other issues raised by Petitioner. Petitioner may

pursue these arguments before the Board on remand, including the argument that

she was raped in Iran due to her religious beliefs.

      Conclusion. We remand to the Board to address the question of whether

Petitioner was firmly resettled in Germany, and the Board, in its discretion, may

remand the case to the IJ for further fact-finding as to Petitioner’s alleged rape.

      REMANDED.




                                           4